DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given by Attorney of Record, Mr. Michael S. Walters (Reg. #77,453) on 07/15/2022.  

The application is amended as follows:

AMENDMENTS TO THE CLAIMS
A claim listing including the status and text of all claims as currently presented appears below. 

(Previously Presented) A computer-implemented method for saving content, the method comprising: 
receiving, by one or more computing devices from a user at a first time, a first user input directed to a portion of a web page, wherein the first user input comprises a selection of a text segment of the portion of the web page;
storing, by the one or more computing devices, user data descriptive of the first user input and a last viewed portion of the web page;
receiving, by the one or more computing devices at a second time after the first time, a second user input describing a search query; 
providing for display, by the one or more computing devices, a plurality of search results, wherein a particular search result is associated with the web page, wherein the particular search result comprises data describing the portion of the web page in response to receiving the second user input, and wherein one or more other search results of the plurality of search results are determined based on the portion of the web page selected with the first user input; 
receiving, by the one or more computing devices, a third user input requesting display of the web page; and
providing, by the one or more computing devices, the last viewed portion of the web page and one or more indicators for display based on the user data, wherein the one or more indicators are descriptive of a relative position of one or more selected portions of the web page selected by one or more user inputs, wherein the one or more user inputs comprise the first user input, and wherein the one or more indicators are descriptive of whether a respective selected portion is currently displayed.

(Previously Presented) The computer-implemented method of claim 1, wherein providing for display the data describing the portion of the web page comprises providing for display at least a portion of the text segment of the web page.

(Canceled) 

(Previously Presented) The computer-implemented method of claim 1, wherein providing for display the data describing the portion of the web page comprises providing data describing the first time at which the first user input was received.

5	(Previously Presented) The computer-implemented method of claim 1, wherein providing for display the data describing the portion of the web page comprises providing the data describing the portion of the web page in a list of items.

6.	(Original) The computer-implemented method of claim 1, further comprising providing for display in a first region of a user interface, search results in response to receiving the second user input describing the search query, the search results comprising a list of items, and wherein providing for display the data describing the portion of the web page comprises providing the data describing the portion of the web page in a second region of the user interface that is outside of the list of items of the search results.

7.	(Original) The computer-implemented method of claim 1, further comprising associating, by the one or more computing devices, data describing at least one of the web page or the portion of the web page with a user profile associated with the user.

(Original) The computer-implemented method of claim 1, further comprising:
selecting, based on the portion of the web page to which the first user input is directed, an additional web page that is distinct from the web page; and
providing for display data that describes the additional web page in response to receiving the second user input describing the search query.

(Canceled) 

(Previously Presented) A system for saving content, the system comprising:
at least one processor;
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving, by one or more computing devices from a user at a first time, a first user input directed to a portion of a web page, wherein the first user input comprises a selection of a text segment of the portion of the web page;
storing user data descriptive of the first user input and a last viewed portion of the web page;
receiving, by the one or more computing devices at a second time after the first time, a second user input describing a search query; 
providing for display, by the one or more computing devices, a plurality of search results, wherein a particular search result is associated with the web page, wherein the particular search result comprises data describing the portion of the web page in response to receiving the second user input, and wherein one or more other search results of the plurality of search results are determined based on the portion of the web page selected with the first user input;
receiving a third user input requesting display of the web page; 
providing the last viewed portion of the web page and one or more indicators for display based on the user data, wherein the one or more indicators are descriptive of a relative position of one or more selected portions of the web page selected by one or more user inputs, wherein the one or more user inputs comprise the first user input, and wherein the one or more indicators are descriptive of whether a respective selected portion is currently displayed.

(Canceled) 

(Previously Presented) The system of claim 10, wherein the operations further comprise providing for display the plurality of search results in response to receiving the second user input describing the search query, wherein the one or more other search results comprise a list of items including the web page.

(Canceled) 

(Previously Presented) The system of claim 12, wherein providing for display the data describing the portion of the web page comprises providing the data describing the portion of the web page adjacent to the list of items.

(Original) The system of claim 10, wherein the operations further comprise providing for display in a first region of a user interface, search results in response to receiving the second user input describing the search query, the search results comprising a list of items, and wherein providing for display the data describing the portion of the web page comprises providing the data display describing the portion of the web page for display in a second region of the user interface that is outside of the list of items of the search results.

(Original) The system of claim 10, wherein the operations further comprise associating, by the one or more computing devices, data describing at least one of the web page or the portion of the web page with a user profile associated with the user.

(Original) The system of claim 10, wherein the operations further comprise:
selecting, based on the portion of the web page to which the first user input is directed, an additional web page that is distinct from the web page; and
providing for display data that describes the additional web page in response to receiving the second user input describing the search query.

(Canceled) 

(Currently Amended) A computer-implemented method for saving content, the method comprising:
receiving, by one or more computing devices from a user at a first time, a first user input directed to a portion of a first version of a web page, wherein the first user input comprises a selection of a text segment of the portion of the web page;
receiving, by the one or more computing devices at a second time after the first time, a second user input describing a search query 
providing for display, by the one or more computing devices, a plurality of search results, wherein a particular search result is associated with the web page, wherein the particular search result comprises data describing the portion of the web page in response to receiving the second user input, and wherein one or more other search results of the plurality of search results are determined based on the portion of the web page selected with the first user input;
receiving, by the one or more computing devices, a third user input requesting display of the web page;
detecting, by the one or more computing devices, a second version of the web page that has been created after the first time;
providing for display, by the one or more computing devices, a user interface comprising at least one of the first version of the web page and the second version of the web page;
receiving, by the one or more computing devices, a fourth user input requesting display of the other of the first version of the web page and the second version of the web page; and
updating, by the one or more computing devices, the user interface to display the other of the first version of the web page or the second;
wherein at least one of the first version of the web page and the second version of the web page are displayed with one or more indicators, wherein the one or more indicators indicate a relative position of one or more selected portions of the first version of the web page selected by one or more user inputs with respect to a currently displayed portion of at least one of the first version of the web page or the second version of the web page, wherein the one or more user inputs comprise the first user input, and wherein the one or more indicators are descriptive of whether a respective selected portion is currently displayed, wherein the one or more indicators are positioned along an edge of the user interface, and wherein the one or more indicators are displayed adjacent to text of the web page.

(Canceled) 

(Previously Presented) The computer-implemented method of claim 1, further comprising:
providing, by the one or more computing devices, an automatic navigation indicator describing the automatic navigation within the web page.

(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, by the one or more computing devices, a fourth user input selecting an indicator, wherein the indicator indicates a relative position of the portion of the web page associated with the first user input; and
providing, by the one or more computing devices, the portion of the web page for display.

(Previously Presented) The computer-implemented method of claim 1, further comprising:
generating, by the one or more computing devices, an automatic bookmark associated with a particular portion of the web page based on at least one of the user scrolling speed being lower than a threshold scrolling speed associated with the particular portion of the web page or a static viewing of the particular portion of the web page; and
storing, by the one or more computing devices, the automatic bookmark;
wherein a bookmark indicator is displayed with the last viewed portion of the web page, wherein the bookmark indicator visually describes a relative location of the automatic bookmark.

(Previously Presented) The computer-implemented method of claim 1, further comprising: 
obtaining, by the one or more computing devices, one or more images of an eye of the user from a camera;
determining, by the one or more computing devices, a focal point based on the one or more images;
generating, by the one or more computing devices, an automatic bookmark associated with a particular portion of the web page based on the focal point, wherein the focal point is associated with the particular portion of the web page; and
storing, by the one or more computing devices, the automatic bookmark;
wherein a bookmark indicator is displayed with the last viewed portion of the web page, wherein the bookmark indicator visually describes a relative location of the automatic bookmark.

(Canceled) 

(Previously Presented) The system of claim 10, wherein the one or more indicators comprise an indicator descriptive of an off-screen portion of the web page, wherein the indicator indicates a relative position of the portion of the web page associated with the first user input with respect to a currently displayed portion of the web page.

(Previously Presented) The computer-implemented method of claim 1, wherein the one or more other search results of the plurality of search results determined based on the portion of the web page selected with the first user input are displayed in a separate panel from the particular search result that comprises data describing the portion of the web page.

Allowable Subject Matter
Claims 1-2, 4-8, 10, 12, 14-17, 19, 21-24 and 26-27 are allowed and renumbered 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations recited in claim 1 and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the receiving of a first user input directed towards the selection of text of a portion of a web page, receiving a second user input describing a search query, and providing a plurality of search results wherein one particular search result corresponds to the web page for which text was selected and one or more other search results are determined based on the portion of the web page selected as well as providing indicators for display based on relative position and whether the selected portion representative of the indicator is currently displayed.  The claim amendments and reasons for allowance are consistent with the Examiner Interview conducted on 07 June 2022 and an additional Examiner interview was conducted on 11 July 2022 to add the above recited features to independent claim 19.  While claim 10 is directed towards a different statutory class than claim 1, and claim 19 claims additional features beyond those recited in claim 1, the reasons for allowance recited above are applicable to claims 10 and 19 and therefore claims 10 and 19 are also allowable.  For at least the same reasons, dependent claims 2, 4-8, 12, 14-17, 21-24 and 26-27 are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154